Citation Nr: 0624600	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-32 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left arm 
disorder.

2.  Entitlement to service connection for a left wrist 
disorder.

3.  Entitlement to service connection for major depressive 
disorder, including as secondary to service-connected 
residuals of fracture of left ring and little fingers.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from July 1979 
to July 1985 and had active military service from November 
1979 to March 1980 and January 1985 to June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The medical evidence fails to show that the veteran has a 
left wrist disorder that is related to her military service.

2.  The medical evidence fails to show that the veteran has a 
left arm disorder that is related to her military service.

3.  The medical evidence fails to show that the veteran's 
major depressive disorder is either related to her military 
service or proximately due to or the result of her service-
connected residuals of fracture of left ring and little 
fingers.


CONCLUSIONS OF LAW

1.  A left wrist disorder was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).

2.  A left arm disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

3.  Service connection for major depressive disorder is not 
warranted on either a direct or secondary basis.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
November 2002 And January 2003, prior to the initial AOJ 
decision on her claims.  Although this notice was deficient 
in that it failed to provide notice to the veteran of the 
fourth Pelegrini II element, notice of this element was 
provided in a May 2005 letter.  These letters read as a whole 
advised the veteran of the all the Pelegrini II elements as 
stated above.  The veteran's claims were readjudicated in 
March 2006 after affording her with an opportunity to respond 
to the May 2005 letter.  Thus the Board finds that the late 
timing of the notice of the fourth Pelegrini II element is 
nonprejudicial error as the veteran has been afforded 
appropriate notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran has not been provided notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, given the denial of the veteran's claims for service 
connection, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice on these elements of her claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  She was told it was her responsibility to 
support the claims with appropriate evidence and has been 
given the regulations applicable to VA's duty to notify and 
assist.  Indeed, the veteran submitted substantial evidence 
in connection with her claims, which indicates she knew of 
the need to provide VA with information and evidence to 
support her claims.  Thus the Board finds that the purposes 
behind VA's notice requirement have been satisfied, and VA 
has satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's Army National Guard records are in the file for 
March 1979 through June 1985.  VA outpatient records are in 
the file for treatment from September 2003 through March 
2005.  The veteran identified treatment with multiple private 
medical care providers.  The treatments records for these 
physicians were either submitted by the veteran or obtained 
by the RO.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decisions.  She submitted a statement in April 
2006 that she had no additional evidence to submit.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on her claims in March 2003.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Left Arm and Wrist Disorders

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence shows that the veteran had a slip and fall 
accident in November 1980 while she was on inactive duty for 
training in which she fractured the little finger of her left 
hand.  (The Board notes that she is also service connected 
for fracture of the fourth finger, but the service medical 
records do not actually show such an injury.)  She claims 
that during that same accident she also injured her left 
wrist and arm.  A review of all the medical evidence in the 
file, however, fails to show any injury to her left wrist and 
arm at the time of the November 1980 accident or that she had 
any left wrist or arm disorder prior to September 2003.  
Notably the service medical records fail to show any 
treatment for anything other than for a fractured little 
finger and her separation examination is silent for any left 
arm or wrist disorder.  Both VA and non-VA treatment records 
also fail to show any treatment for either a left wrist or 
left arm disorder between November 1980 and September 2003.  
VA examination of March 2003 failed to find any left wrist or 
arm disorder.  VA treatment records do, however, show that 
she fractured the left distal radius from a fall down the 
stairs on September 8, 2003 and underwent surgery (open 
reduction internal fixation) on September 9, 2003 to repair 
that fracture and that she continues to have problems from 
that injury.

Thus the preponderance of the evidence is against the 
veteran's claim for service connection for left wrist and 
left arm disorders because there is no medical evidence of 
any disability relating to either one prior to September 2003 
and the September 2003 injury is an intercurrent cause of the 
veteran's current left wrist and arm problems.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Service connection for left wrist and left arm disorders must 
therefore be denied.

III.  Major Depressive Disorder

The veteran has also claimed service connection for major 
depressive disorder as secondary to her service-connected 
residuals of the fracture of her left little finger.  This is 
the veteran's only service connected disability and it is 
evaluated as 10 percent disabling.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The medical evidence of record shows the veteran to have a 
current diagnosis of major depressive disorder.  The 
preponderance of the evidence, however, is against the 
veteran's claim that her major depressive disorder is 
secondary to her service-connected disability.  Private 
treatment records show that the veteran's first complaint of 
depression was in 1987 when her first child's father wanted 
her to have an abortion and she left and went to New York.  
The next reported episode of depression was in November 1993 
when her mother died.  She did not actually seek treatment 
for depression, however, until October 1995 and appears to 
have been under treatment since that time.  There is nothing 
in the extensive psychiatric treatment records that relates 
the veteran's major depressive disorder to her service-
connected residuals of the fracture of her left little 
finger.    

The veteran underwent a VA psychiatric examination in March 
2003.  The examiner diagnosed her with major depressive 
disorder, but noted that the veteran was not able to report 
an incident or a precipitating factor that was related to her 
depression and she did not even mention the fracture of her 
little finger as a precipitating factor.  Thus the examiner 
opined that the veteran's major depressive disorder is not 
precipitated by or secondary to her left hand condition.  

Thus the preponderance of the evidence is against the 
veteran's claim for service connection as secondary to her 
service-connected left little finger disability.  The Board, 
however, must also consider whether the veteran is entitled 
to direct service connection.

A review of the veteran's service medical records fails to 
show any complaints of or treatment for major depressive 
disorder or any psychiatric symptoms.  The veteran was not 
diagnosed to have major depressive disorder until October 
1995 which was more than 10 years after her discharge from 
service.  Furthermore, the VA examiner opined that the 
veteran's major depressive disorder is not related to her 
military service.  Thus the preponderance of the evidence is 
against finding that the veteran's major depressive disorder 
is directly related to her military service as there is no 
evidence of an in-service incurrence or a diagnosis within 
one year after separation from service.  Nor is there any 
evidence linking the veteran's current major depressive 
disorder to any injury or disease incurred in service.

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
Service connection must therefore be denied.


ORDER

Entitlement to service connection for a left arm disorder is 
denied.

Entitlement to service connection for a left wrist disorder 
is denied.

Entitlement to service connection for major depressive 
disorder, including as secondary to service-connected 
residuals of fracture of left ring and little fingers, is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


